Citation Nr: 1113955	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  02-03 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a stomach or abdominal disorder, including diverticulitis or irritable bowel syndrome, to include as secondary to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a foot disorder claimed as flat feet, bunions, hammer toes, hallux valgus, and jungle rot of the feet.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD or Agent Orange exposure in service.

4.   Entitlement to service connection for residuals, torn retina repair.  

5.  Entitlement to an evaluation in excess of 40 percent for residuals of traumatic brain injury, including headaches, fatigue, ringing in the ears, dizziness, and difficulty sleeping.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active military duty from August 1966 to August 1970.  His decorations include the Combat Action Ribbon.

The appeal comes before the Board of Veterans' Appeals (hereinafter Board) from rating decisions of the Department of Veterans Affairs (hereinafter VA) Regional Office (hereinafter RO) in Boston, Massachusetts.

In February 2001, the RO denied, in pertinent part, the Veteran's claims of entitlement to service connection for the Veteran's stomach, diverticulitis, and foot disorders.  The Veteran filed a notice of disagreement with these claims dated in February 2001, and the RO issued a statement of the case dated in March 2002.  The Veteran filed a substantive appeal in April 2002.  

In the course of appeal, in November 2002, the Veteran testified before the undersigned at a hearing conducted at the RO (a travel Board hearing).  A transcript of the hearing is contained in the claims folder.

There were additional issues on appeal, specifically claims of entitlement to service connection for bilateral knee disorders, bilateral eye disorders, rhinitis or sinusitis, and a sleep disorder, and a claim of entitlement to benefits on the basis of medical treatment pursuant to 38 U.S.C.A. § 1151.  However, all these claims were withdrawn by the Veteran in a November 2002 signed statement contained within the claims folder.  The Veteran affirmed his withdrawal of these claims at the November 2002 travel Board hearing.  With no case in controversy, these claims are no longer for appellate review.  

In June 2003, the Board remanded the issues of entitlement to service connection for a stomach disorder, diverticulitis or irritable bowel syndrome, and a foot disorder for further development and adjudication.  In this decision, the Board noted that, at his November 2002 hearing, the Veteran raised the issue of entitlement to service connection for tender and painful scar.  The Board noted that the Veteran was already service-connected for scars of the back, face, and periumbicular area.  Because it was unclear from the record the precise scar for which he was claiming entitlement to service-connection, the Board referred the issue to the RO for appropriate action.  

In February 2008, the RO denied entitlement to service connection for hypertension.  The Veteran submitted a notice of disagreement dated in March 2008, and the RO issued a statement of the case dated in November 2009.  The Veteran filed a substantive appeal in November 2009.  

In December 2009, the RO denied entitlement to service connection for residuals of torn retina repair, and increased the evaluation of the Veteran's service-connected residuals of traumatic brain injury from 10 percent to 40 percent disabling.  The Veteran submitted a notice of disagreement dated in December 2009, appealing the "10 percent" evaluation for residuals of traumatic brain injury, and the denial of service connection for residuals of torn retina repair.  The claims file does not contain a statement of the case with respect to these issues.  

In August 2010, the Board remanded the issues of entitlement to service connection for duodenal ulcer secondary to posttraumatic stress disorder (PTSD), diverticulitis secondary to PTSD, and a bilateral foot disorder, to include any diagnosed joint or skin disability, in order that the Veteran may be afforded an additional opportunity to testify before the Board.  

In November 2010, the Veteran, accompanied by his representative, testified at a hearing before the undersigned Veteran's Law Judge. A transcript of these proceedings has been associated with the Veteran's claims file.

In this case, the Board notes that in October 1986, the Board, in pertinent part, denied entitlement to service connection for a stomach disorder.  The Veteran did not file timely appeal to this decision and it became final.  As such, before reaching the merits of the Veteran's claim, the Board must rule on the matter of reopening the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claims to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

In this regard, the Board notes that the Veteran's current claim for a stomach disorder is based upon the same factual basis and symptoms as his original claim.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

The issues of entitlement to service connection for a stomach disorder, a bilateral foot disorder, residuals of torn retina repair, and entitlement to a higher evaluation for service-connected traumatic brain injury, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1986 decision, the Board denied entitlement to service connection for a stomach condition.  The Veteran did not file an appeal with respect to this decision and it became final.

2.  Evidence received since the October 1986 Board decision bears directly and substantially upon the specific matter under consideration, is not cumulative or redundant, and in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim for service connection.

3.  The preponderance of the competent medical evidence shows that hypertension did not have its onset in service, within one year of service, nor is such disorder presumed to have been caused by the Veteran's military service, service-connected PTSD, or exposure to Agent Orange in service.  


CONCLUSIONS OF LAW

1.  The October 1986 Board decision which denied service connection for a stomach condition is final.  38 U.S.C.A. § 4004(b) (1982); 38 C.F.R. § 19.104 (1986).

2.  The evidence received subsequent to the October 1986 rating decision is new and material; and the claim for service connection for a stomach disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2010).

3.  Hypertension was not incurred in or aggravated by the Veteran's active military service, nor may such disorder be presumed to have been incurred in or aggravated by service or caused by the Veteran's service-connected PTSD.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's hypertension claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in October 2007 and November 2009 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence.  

In terms of the Veteran's new and material claim, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, however, as the Board has decided to reopen the Veteran's claim of entitlement to service connection for a stomach disorder, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point.  

In addition to the foregoing, the Board observes that the Veteran's service treatment records, and VA and private medical records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded a VA examination with respect to his hypertension claim.  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.

The Board concludes, after reviewing all evidence of record, that the preponderance of the evidence is against the Veteran's hypertension claim.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  New and material evidence

In an October 1986 decision, the Board denied entitlement to service connection for a stomach disorder.  The Veteran did not file a timely appeal with respect to this decision and it became final.  The Board in October 1986 found that the Veteran was evaluated on several occasions for abdominal pain of unknown etiology and was hospitalized on one occasion for gastrointestinal pain and bleeding.  Upper and lower gastrointestinal series were noted to be normal and the Veteran was later diagnosed and hospitalized for repair of supraumbilical hernia.  An April 1986 VA examination was noted to be negative for chronic organic stomach disorder.  

After October 1986, the Veteran's claims file contains numerous medical records and a VA examination.  The Veteran has been diagnosed with irritable bowel syndrome.  The medical records also contain opinions indicating that irritable bowel syndrome may be related to the Veteran's military service and his service-connected PTSD. 

Here, the Board notes that the VCAA was effective November 9, 2000, with the exception of the amendment to 38 C.F.R. § 3.156(a), that was effective August 29, 2001.  See 66 Fed. Reg. 45,620, 45,629 (now codified at 38 C.F.R. § 3.156(a)).  The new regulation is not liberalizing and applies only to claims to reopen a finally decided claim received on or after August 29, 2001.  Id.; see also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not apply to the Veteran's claim to reopen his stomach claim because he filed it at the RO prior to August 2001.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition.  See 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  As defined by the regulation in effect when the Veteran filed his application to reopen the claim, new and material evidence meant evidence not previously submitted to agency decision makers, which bore directly and substantially upon the specific matter under consideration, which was neither cumulative nor redundant, and which by itself or in connection with the evidence previously assembled was so significant that it must be considered in order to fairly decide the merits of the claim.  See 38 C.F.R. § 3.156(a) (as in effect prior to August 29, 2001).  

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. at 513.  There was no requirement that, in order to reopen a claim, the new evidence, when viewed in the context of all the evidence, both new and old, created a reasonable possibility that the outcome of the case on the merits would be changed.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) (expressly rejecting the standard for determining whether new and material evidence had been submitting sufficient to reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United States Court of Appeals for the Federal Circuit, reviewing the history of former section 38 C.F.R. § 3.156(a), including comments by the Secretary submitted at the time the regulation was proposed, concluded that the definition emphasized the importance of a complete record rather than a showing that the evidence would warrant a revision of a previous decision.  Id. at 1363.

The evidence that has been added to the Veteran's claims file since October 1986  indicates a diagnosis of irritable bowel syndrome and contains several opinions indicating that the irritable bowel syndrome may be related to the Veteran's service or his service-connected PTSD.  The Board finds that this evidence is new and material for the purpose of reopening the Veteran's claim.  See 38 U.S.C.A. §§ 5108, 7105.  The additional evidence added to the record bears on the question of service connection and can be said to bear directly and substantially upon the specific matter under consideration, e.g., the Veteran's specific case.  It is neither cumulative nor redundant, and by itself or in connection with the evidence previously assembled, can be considered so significant that it must be considered in order to fairly decide the merits of the Veteran's claim.  The claim is reopened.  See 38 C.F.R. § 3.156(a).

III.  Service connection.

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such hypertension, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, Reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran seeks entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and medications taken to treat his PTSD, or as secondary to Agent Orange exposure in service.

Here, the Board notes that the Veteran served in the Republic of Vietnam during the Vietnam Era, and thus is presumed to have been exposed to an herbicide agent during service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

In this regard, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309.  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  

These conditions, however, do not include hypertension.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202.  In this regard, the Board notes that new regulations, allowing for presumptive service connection of ischemic heart disease based on herbicide exposure, became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina."  See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Therefore, service connection for hypertension is not available based on presumed exposure to Agent Orange.  The Veteran, however, is not precluded from establishing service connection by evidence of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In this case, the Veteran's service treatment records do not indicate treatment for hypertension in service.  His enlistment examination dated in June 1966 indicated blood pressure readings of 108/68.  His separation examination dated in August 1970 showed blood pressure readings of 112/76.  There is also no evidence of hypertension within one year of service.  

After service, the Veteran was diagnosed with hypertension. 

In addition, the Veteran's claims file contains several medical opinions related to his hypertension.  

In October 2007, the Veteran's private physician indicated that he had been under his care for hypertension since June 2007.  He stated that it was his belief that the Veteran's hypertension was more likely than not related to his service-connected disabilities, which include PTSD and medications to treat this condition.  The physician went on to state that stress (as in stress related to PTSD) can be related to the onset of hypertension and other stress-related illness.  PTSD was noted to be a stress-related disability, which the Veteran was being treated for.  Therefore, the physician opined that the hypertension could very well be caused by his stress-related illness.  He stated that he supported the decision to consider the Veteran for military service-connected disability.  

In December 2007, another private physician reported that the Veteran had been a patient of his since 1992 and that the Veteran had hypertension.  The physician also stated that the Veteran had a history of stress, PTSD, and Agent Orange exposure.  He stated that he believed that these medical problems had been significant causative and aggravating factors in the blood pressure abnormality.  He then went on to state that it was his medical opinion that the Veteran's hypertension was more likely than not related to his service-connected disabilities.  

In a May 2008 treatment report, the Veteran was noted to have been diagnosed with hypertension "that is aggravated by chronic anxiety he experiences due to the Posttraumatic Stress Disorder." 

The Veteran was provided with a VA examination in connection with his claim dated in January 2008.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The examiner noted that the Veteran was claiming entitlement to service connection for hypertension secondary to service-connected PTSD and medications.  He was noted to have a strong family history of hypertension and cerebrovascular accident.   The Veteran's hypertension was indicated to be well controlled on current medication.  The Veteran's history of hypertension and PTSD were reviewed.  The Veteran was noted to have no evidence of hypertension in service.  Rather, the examiner found that hypertension was diagnosed many years after service and that the hypertension was unrelated to his service.  The examiner found that the Veteran's hypertension was highly likely related to hereditary/genetic etiology.  The examiner also found that the Veteran's hypertension was not caused or aggravated by the Veteran's service-connected PTSD.  The examiner stated that he strongly believed that the Veteran's hypertension was secondary to his underlying progressive metabolic syndrome and not related to PTSD or its medical treatment.  In this regard, the examiner stated that, although mental disease and stress can temporarily elevate blood pressure during an acute phase of the disease, upon review of the medical literature, the examiner found that there was no evidence that substantiates a claim that PTSD permanently causes or worsens hypertension.   The Veteran was also noted to have multiple stress factors at home detailed in his records related to his estranged wife and daughter, and lots of stress at his current workplace.

Based on the foregoing, the Board finds that entitlement to service connection is not warranted for hypertension.  In this case, the medical evidence does not indicate that the Veteran had hypertension in service or within one year of service.  And while the Veteran has submitted medical opinions tending to support his claim that hypertension is related to his service-connected PTSD and medications used to treat PTSD, the opinion of the January 2008 VA examiner, that examined the Veteran and his claims file in connection with the claim, found otherwise.  In this regard, the Board notes that the medical opinions submitted by the Veteran did not indicate that these physicians had reviewed the Veteran's claims file or medical history, or reviewed the relevant medical literature related to the relationship between PTSD and hypertension, in connection with the opinions, as did the January 2008 VA examiner.  According to Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the medical opinion expressed by the January 2008 VA examiner to be the most persuasive in this case with respect to the Veteran's claim. 

In addition, the Board notes that the Veteran has contended on his own behalf that he has hypertension that is related to his service or a service-connected disability.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to and mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In this regard, the Board further finds that the question regarding the relationship between the Veteran's hypertension and his military service or his service-connected PTSD to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question.  The Board finds that the Veteran's contentions regarding hypertension are outweighed by the medical evidence of record.  

In summary, the Board concludes that the preponderance of the evidence is against finding that the Veteran's hypertension is related to his military service or his service-connected PTSD.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received to reopen the claim of entitlement to service connection for a stomach or abdominal disorder, to include diverticulitis and irritable bowel syndrome, is granted.

Service connection for hypertension is denied.


REMAND

After a thorough review of the Veteran's claims file, the Board finds that the Veteran's claims of entitlement to service connection for a stomach disorder, a bilateral foot disorder, residuals of torn retina repair, and entitlement to a higher evaluation for residuals of traumatic brain injury, must be remanded for further development.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that in December 2009, the RO denied entitlement to service connection for residuals of torn retina repair, and increased the evaluation of the Veteran's service-connected residuals of traumatic brain injury from 10 percent to 40 percent disabling.  The Veteran submitted a notice of disagreement dated in December 2009.  The claims file does not contain a statement of the case with respect to these issues.  

Based on the foregoing, the Board finds that the Veteran filed a timely notice of disagreement with respect to the December 2009 RO decision. The RO, however, has not issued to the Veteran a statement of the case with respect to these issues. Inasmuch as the RO has not furnished the appellant a statement of the case that addresses the issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In addition, when the Veteran's stomach claims were previously before the Board in June 2003, they were remanded for further development.  In doing so, the Board found that a remand was necessary because the RO neglected to fulfill its responsibilities under the VCAA to develop the case prior to transferring it to the Board.  While the RO provided the Veteran with a September 2002 VCAA notice letter, the Board noted that this letter was specifically only in reference to the Veteran's claim for service connection for a foot disorder.  Hence VCAA notification was not provided in reference to the claims for service connection for a stomach disorder, or for diverticulitis or irritable bowel syndrome.  The Board found that the Veteran must be afforded notice of the provisions of the VCAA including as applicable to his case.  The Veteran must also be afforded notice of evidence that has been obtained by VA and that which he needs to obtain in furtherance of his claim, pursuant to development requirements as delineated in Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

After the June 2003 remand, however, no additional VCAA notice was provided to the Veteran in accordance with the June 2003 remand instructions.  Therefore, the Board concludes that this matter must be remanded for compliance with the Board's June 2003 remand instructions.  The Court has held that a remand by the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Next, with respect to the Veteran's foot and stomach claims, including irritable bowel syndrome and diverticulitis, the Board notes that the Veteran's service treatment records indicate that the Veteran noted a history of frequent indigestion in his medical history form dated in June 1966.  The Veteran was seen in August 1966 with a two year history of abdominal pain in the periumbilical area relieved by pressure on the belly button.  The Veteran reported that he had some bloody stools one year before.  The Veteran was noted to have had shots the day before and then developed a fever, nausea, and vomiting the next day.  He was admitted to the hospital.  Three days later, the military conducted a line of duty evaluation regarding his reaction to the shots.  The Veteran was noted to have had a two year history of abdominal pain, periumbilical and relieved by pressure.  He had bloody stools one year before.  The reported that he thought these pains were caused by constipation.  He stated that he sometimes would get so busy that he would forget to go to the bathroom and after several days he would begin to get the cramping pains.  The Veteran was noted to have gotten shots the day before he became ill.  The Veteran reported that he was allergic to oral polio vaccine and that this causes fever, nausea and weakness for three to four days.  It was noted that the Veteran had an oral polio vaccine the day before he became ill.  His hospital course was noted and the Veteran was diagnosed on discharge with DU reaction to immunization.  

The Veteran was again hospitalized from November 25, 1969 to January 9, 1970.  His diagnosis on admission was abdominal pain, unknown etiology.  The Veteran had sudden onset of periumbilical suprapubic pain that was cramping in character initially and followed by nausea and vomiting of blood.  The Veteran reported 3 to 4 similar episodes in the past controlled with antacids.  He was treated and discharged with a diagnosis of abdominal pain, gastrointestinal bleeding episode of unknown etiology.  In April 1970 the Veteran was noted to have had a 4 to 5 year history of supraumbilical pain with occasional supraumbilical mass in the area of the pain.  He was noted to have a small pea sized tender supraumbilical mass.  He was referred for evaluation.  In May 1970, the Veteran underwent an umbilical hernoplasty.  He was diagnosed with supraumbilical hernia.   

The Veteran's service treatment records do not indicate any complaints related to the Veteran's feet.  The Veteran's separation examination dated in August 1970 was noted to be normal.  

After service, the Veteran has been noted to have various gastrointestinal disorders.  

An April 1986 VA examination was noted to be negative for chronic organic stomach disorder.

In an April 1996 VA examination, the Veteran was noted to have a history since November 1969 of recurrent periumbilical pain related to stress and after eating heavy foods.  The pain was indicated to begin two hours after eating and last for up to 24 hours.  It was associated with cramping and diarrhea.  An upper GI series in 1970 was indicated to be negative.  The Veteran was noted to take antacids for this.  The Veteran was also noted to get abdominal cramps and diarrhea after eating any kind of milk products.  The Veteran was given an assessment of probable acid peptic disease with a history of gastrointestinal bleeding, probable lactose intolerance.  There is no indication in the VA examination report that the Veteran's claims file was reviewed.  No nexus opinion was offered.

In August 1997, the Veteran's private physician reported that the Veteran has had unusual G.I. complaints which began after an explosion pushed him hard against an air craft.  The physician stated that he was unable to give a definitive diagnosis.  The physician stated that he thought that this could represent a migraine type situation or an abdominal type RSD type syndrome related to the trauma he encountered.  He then stated that "I would be able to clearly state to you that the injuries he received in Veit Nam may have caused and/or aggravated his condition."

In an October 1999 report of the Veteran's private physician, the Veteran was noted to have had a sigmoidoscopy in November 1998 that showed diverticulosis. 

In February 2001, the Veteran's private physician reported that it was his belief that the Veteran's chronic gastrointestinal problems, including chronic abdominal pain, are certainly service related.  The physician also stated that the Veteran's service-connected PTSD is a contributing factor. 

A May 2002 report of the Veteran's nurse practitioner, who worked with the Veteran's gastroenterologist, indicated that the Veteran had irritable bowel syndrome and diverticulitis.  The nurse practitioner stated that the Veteran's diagnoses related to his abdominal pain included adhesions secondary to his abdominal injuries sustained during the war and secondary to his hernia repair.  It was stated that stressful life events, such as PTSD, could exacerbate the Veteran's condition.  

A December 2003 colonoscopy showed a diverticuli, but no other abnormalities.  

A June 2004 report of the Veteran's nurse practitioner indicated that the Veteran had a history of sustaining an abdominal injury as a result of an explosion during service.  The nurse practitioner indicated that abdominal surgeries and injuries can cause adhesions around the bowel and often times exacerbate irritable bowel syndrome symptoms.

With respect to the Veteran's foot claim, a May 2000 report of the Veteran's private physician gave an impression of hallux abductovalgus deformities bilaterally, acquired while performing military service.

A March 2001 report of the Veteran's private physician noted that the Veteran had chronic foot problems including flat feet, bunions, calluses, and jungle rot.  The physician stated that the Veteran's service treatment records include this condition which commenced and was aggravated by boot camp.  The physician then went on to state that "[i]f these conditions did exist prior to joining the military, his military service would have aggravated the pre-existing condition.  Since the condition was increased in severity during his military duty, his military service is a contributing factor in his claim."

VA treatment records note that the Veteran had a pes planus deformity in July 2001.  

In September 2002, the Veteran was afforded a QTC fee basis examination in connection with his feet.  The report does not indicate that the Veteran's claims file was reviewed in connection with the examination.  The Veteran reported that he developed increased foot pain after serving in boot camp for 12 weeks in 1966.  He reported that the pain became increasingly worse with his training.  The examiner stated that the Veteran sought medical attention in 1966 and was told he was developing bunions.  After examination, the Veteran was diagnosed with flat feet bilaterally, hammer toes of the right foot second toe and bunions of the right and left feet.  No nexus opinion to service was offered.  A September 2002 x-ray of the feet also indicated osteoarthritis.

In March 2005, the Veteran was noted to have a flat foot deformity with a moderate amount of calceneovalgus and symptomatic bunion deformities.  

In January 2005, the Veteran was afforded a VA examination in connection with his foot and stomach claims.  The examiner did not indicate whether the Veteran's claims file had been reviewed in connection with the examination and report.   The Veteran gave a history of foot pain in service and complaints related to his boots.  He also reported numerous current symptoms related to his feet.  The Veteran also reported pain in his naval area that he states started in military boot camp.  He reported going to the hospital in August 1966.  He reported the same feeling when he got back from Vietnam, and noted that he was diagnosed with a hernia in May1970.  He reported continuous problems with his stomach since service.  The examiner noted some of the current medical reports related to the Veteran's condition, but also stated that he did not find any medical military progress reports documenting the claim of a stomach disorder, indicating that the Veteran's service treatment records may not have been available for review.  Rather, the examiner noted the October 1986 Board decision found that the Veteran was evaluated on several occasions during active duty for abdominal pain of unknown origin and hernia repair.  After examination, the Veteran was diagnosed with bunions, first tarsal-metatarsal head joints, Hallux valgus, first tarsals, chronic plantar fasciitis, pes planus, and tinea pedis.  The Veteran was also diagnosed with chronic irritable bowel syndrome.  

Regarding nexus to service, the examiner opined that the Veteran's bilateral feet bunions, hallux valgus first tarsals deformities and chronic plantar fasciitis were more than likely due to the military.  The examiner indicated that tight fitting boots and repetitive exercises during military causes inflammation/pain of the fascia post exercise.  The examiner found that, more than likely, the Veteran was not told to rest his feet for a few days when he got pain and inflammation in his feet.  Over the years the recurrent inflammation in his feet caused the degeneration on the fascia of the feet that the Veteran was noted to now have.  The Veteran was noted to have a hereditary disorder of pes planus that was indicated to further predispose the Veteran to his problem.  The examiner also stated that tight fitting boots could cause hallux valgus and foot bunions due to impingement and inflammation.  With respect to the Veteran's irritable bowel syndrome, the examiner found that chronic irritable bowel syndrome was at least as likely as not due to the military.  The examiner stated that there were many things that can trigger irritable bowel syndrome, including a spicy diet, caffeine, stress, family history, mood swings and anxiety.  The examiner stated that he concurred with the Veteran's nurse practitioner that the Veteran could have abdominal adhesions status post umbilical hernia repair that could be influencing his irritable bowel syndrome symptoms.  The Veteran was noted to have some mild suprapubic tenderness on examination.  The examiner also stated that the Veteran's PTSD could  have triggered the problem.  

In a January 2008 VA examination in connection with his hypertension claim, the Veteran reported rectal bleeding the week before and more irritable bowel symptoms.  It was reported that he went to the emergency room and had a CT scan of the abdomen that was noted to be negative.

In this case, the Board notes that the Veteran has been seen by several examiners and private physicians that have offered opinions in connection with his claims,  However, it appears that these examiners and physicians did not review the Veteran's claims file in connection with the examinations and reports.  In this regard, the Board notes that VA's duty to assist requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required to accept doctors' opinions that are based upon the Veteran's recitation of medical history); Owens v. Brown, 7 Vet. App. 429 (1995).  The Veteran's service medical records and other related documents should be reviewed by the examiner, thereby enabling him to form an opinion on an independent basis.  Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 5 Vet. App. 229 (1993) and Powell v. West, 13 Vet. App. 31, 35 (1999) (error for Board to rely on inadequate examination).  

In this regard, the Board notes that many of the opinions offered in this case indicated that the Veteran's conditions "could" be related to his military service or service-connected PTSD.  However, the Board notes that an unsupported opinion noting only that the Veteran's condition "may" be related to service or a service-connected condition is insufficient to form a basis for a grant of service connection.  38 C.F.R. § 3.102.  See, e.g., Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999); Winsett v. West, 11 Vet. App. 420, 424 (1998).

Based on the foregoing, the Veteran should be afforded an additional VA examination in connection with his foot and stomach claims.  The examiner should review the Veteran's service treatment records (including private medical records dated during his active duty service), post-service medical records, and the Veteran's the lay statements in connection with the claim.  The examiner should first determine whether the Veteran has a stomach disorder or a foot disorder and state the diagnoses.  Then the examiner should indicate whether the Veteran's stomach or foot disorders pre-existed his military service and, if so, whether such disorders were aggravated by his military service.  If the disorders did not pre-exist service, the examiner should determine whether there was onset in service, within one year of service, or are otherwise related to his military service.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Prior to affording a VA examination, the RO should contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for stomach or foot disorders.  The Veteran should also be informed that records and reports from his treating physicians regarding his condition may be obtained by him and submitted in connection with his claim.

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should furnish the Veteran a statement of the case regarding the issues of entitlement to service connection for residuals of torn retina repair, and increased the evaluation of the Veteran's service-connected residuals of traumatic brain injury, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issues, in accordance with 38 C.F.R. § 19.30.

2.  The RO should review the claims file and ensure that all notice and additional evidentiary development action required by the Veterans Claims Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) and implementing regulations is completed, including by completion of the instructions below.  In particular, the RO should ensure that the notification requirements and development procedures codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) are satisfied.  The RO should also refer to any pertinent guidance, including Federal Regulations, that have been provided.  The Veteran must also be afforded notice of what VA has done and will do, and what the Veteran needs to do in furtherance of his claims, pursuant to development requirements as delineated in Quartuccio v. Principi, 16 Vet. App. 183 (2002).

3.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who treated him since service for a stomach or foot disorder.  The Veteran should also be informed that records and reports from his treating physicians regarding his conditions may be obtained by him and submitted in connection with his claims.

The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.  

4.  The RO should arrange for an appropriate VA examination for the purpose of determining whether the Veteran has a stomach or foot condition that is related to military service.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Based on his/her review of the case, the examiner is specifically requested to offer an opinion as to: 

(a)  Does the Veteran have current stomach, abdominal, and foot disorders?  If so, state the diagnosis or diagnoses.

(b).  If the examiner finds that the Veteran has current stomach, abdominal, and foot disorders, did such disorders have their onset during active duty or within one year of active service, or were such disabilities caused by any incident that occurred during active duty?   The examiner should also give an opinion regarding whether such disabilities were secondary to the Veteran's service-connected PTSD, including medications for the treatment of PTSD.  

(c).  Did a stomach, abdominal, or foot disorder exist prior to active duty?   If so, state (if possible) the approximate date of onset of such disorder.  In this regard, the examiner is asked to comment on the Veteran's service medical records, specifically his induction and separation examinations.  

(d).  If a stomach, abdominal, or foot disorder clearly and unmistakably preexisted active duty, did such disorder permanently increase in disability during active duty?  In answering this question, the examiner is asked to specify whether the Veteran sustained temporary or intermittent symptoms resulting from service; or whether there was a permanent worsening of the underlying pathology due to service, resulting in any current disability.  

(e).  If a stomach, abdominal, or foot disorder increased in disability during service, was that increase due to the natural progression of the disease?  

(f)  Was a stomach, abdominal, or foot disorder caused or aggravated by the Veteran's service-connected PTSD or medications for the treatment of PTSD?  If aggravated, please indicate the relative percentage increase in the back condition due to the service-connected PTSD or medications.  

In this regard, the examiner is asked to comment of the Veteran's service treatment records, including his induction and separation examinations, as well as post-service medical evidence and opinions, including those set forth above in the body of this remand above.

In offering any opinion, the VA examiner must consider the Veteran's lay statements regarding the incurrence of his claimed disorders and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  The examination report must be typed.

5.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claims should be readjudicated based on the entirety of the evidence.   The RO should consider the applicability of 38 U.S.C.A. § 1154(b) in considering the Veteran's claims.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).





	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


